Title: From Alexander Hamilton to James McHenry, 30 July 1799
From: Hamilton, Alexander
To: McHenry, James


Sir
New York July 30th 1799

On a subject, not very familiar to my experience I thot it well to consult others (one at a distance) which has occasioned a delay in fulfilling the object of your letter of the 24th of June respecting regulations for issuing straw, fuel &.
I send you herewith the result of my enquiries and reflections. In regard to fuel, the late improvements in the construction of chimneys by Count Rumford, which may be adopted in quarters and garrisons, has had influence in diminishing the quantity, which independant of this circumstance is conceived to be too liberal in your plan. This being in the view of œconomy a matter of great importance, I would advise that an abstract be made of those chapters of Court Rumford’s treatise which are applicable to chimnies in order that a printed copy be furnished to each commanding Officer of a Garrison &c. Mr Jonathan Williams would execute this in an eligible manner. The more Simple and concise the abstract, the better.
The Scheme of regulation now Submitted contemplates, likewise that the officers will be arranged in Messes of six to a Mess.
Give me leave to ask whether in the future construction of barracks it will not be expedient to have the rooms large enough to contain each twelve men. It has been found that messes of this number conduce to the comfort of the Tr⟨oops⟩ preventing waste & consequently rendering ⟨the⟩ Supply more ample. The effect of the arran⟨gement⟩ in relation to fuel is very obvious.
In the field it is usual for the ⟨troops⟩ to provide themselves with fuel; & straw is fur⟨nished⟩ as it can be had. The regulations are there⟨fore confin⟩ed to Troops in Garrisons & Quarters.
With great respect I ⟨have⟩ the honor to be, sir   yr. ob. Ser.
A. Hamilton
The Secy of War

